                  Case 3:20-cv-02131-GPC-JLB Document 3 Filed 03/10/21 PageID.16 Page 1 of 2



                  1   OGLETREE, DEAKINS, NASH,
                      SMOAK & STEWART, P.C.
                  2   DAVID RAIZMAN, CA Bar No. 129407
                      david.raizman@ogletree.com
                  3   AMBER L. ROLLER, CA Bar No. 273354
                      amber.roller@ogletree.com
                  4   J. NICHOLAS MARFORI, CA Bar No. 311765
                      nicholas.marfori@ogletree.com
                  5   400 South Hope Street, Suite 1200
                      Los Angeles, California 90071
                  6   Telephone: 213-239-9800
                      Facsimile: 213-239-9045
                  7
                      Attorneys for Defendant
                  8   SPROUTS FARMERS MARKET, INC.
                  9
                                            UNITED STATES DISTRICT COURT
              10
                                         SOUTHERN DISTRICT OF CALIFORNIA
              11
                      Amber Gilles,                                Case No. 3:20-cv-02131-GPC-JLB
              12
                                  Plaintiff,                       DEFENDANT’S NOTICE OF
              13                                                   MOTION AND MOTION TO
                            v.                                     DISMISS PLAINTIFF’S
              14                                                   COMPLAINT PURSUANT TO FED.
                      Sprouts Farmers Market, Inc. and Does        R. CIV. PROC. RULE 4(M)
              15
                      1 through 20, Inclusive,
              16                                                   [Filed concurrently with Memorandum of
                                  Defendants.                      Points and Authorities; Declaration of
              17                                                   Brandon Lombardi; and Request For
                                                                   Judicial Notice
              18
                                                                   Date:         April 30, 2021
              19                                                   Time:         1:30 p.m.
                                                                   Place:        Courtroom 2D
              20

              21                                                   Complaint Filed:
                                                                   Trial Date:       None
              22                                                   District Judge: Hon. Gonzalo P. Curiel
                                                                   Magistrate Judge: Hon Jill L. Burkhardt
              23

              24

              25

              26

              27

              28
                                                               1                   Case No. 3:20-cv-02131-GPC-JLB
                            DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
46310253_1.docx
                                             PURSUANT TO FED. R. CIV. PROC. RULE 4(M)
                  Case 3:20-cv-02131-GPC-JLB Document 3 Filed 03/10/21 PageID.17 Page 2 of 2



                  1   TO THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
                  2   DISTRICT OF CALIFORNIA AND TO PLAINTIFF AMBER GILLES AND
                  3   HER ATTORNEYS OF RECORD:
                  4

                  5           PLEASE TAKE NOTICE that, pursuant to Rule 4(m) of the Federal Rules
                  6   of Civil Procedure, on April 30, 2021 at 1:30 p.m., or as soon after that as the matter
                  7   may be heard, before the Honorable Gonzalo P. Curiel in Courtroom 2D of the
                  8   above-entitled Court, located at 221 West Broadway, San Diego, California 92101,
                  9   defendant SF Markets, LLC (“Sprouts,” erroneously named as “Sprouts Farmers
              10      Market, Inc.”) will and hereby does move the Court for an Order dismissing the
              11      Complaint of plaintiff Amber Gilles for failure to serve Sprouts within ninety (90)
              12      days.
              13              This Motion is based on this Notice and the accompanying Memorandum of
              14      Points and Authorities, the Declaration of Brandon Lombardi, the Request for
              15      Judicial Notice, the record as a whole, and upon such further oral and documentary
              16      evidence and argument as may be presented at or before the time of the hearing.
              17                                                Respectfully submitted,
              18      DATED: March 10, 2021                     OGLETREE, DEAKINS, NASH, SMOAK &
                                                                STEWART, P.C.
              19

              20
                                                                By: /s/ David Raizman
              21                                                    David Raizman
                                                                    Amber L. Roller
              22                                                    J. Nicholas Marfori
              23                                                Attorneys for Defendant
                                                                SPROUTS FARMERS MARKET, INC.
              24
                                                                                                          46310253.1
              25

              26

              27

              28
                                                                 2                   Case No. 3:20-cv-02131-GPC-JLB
                              DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT
46310253_1.docx
                                               PURSUANT TO FED. R. CIV. PROC. RULE 4(M)
